Citation Nr: 0602628	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by breathing/sleep problems, to include as due to 
undiagnosed illness. 

2.  Entitlement to service connection for a disability 
manifested by muscle spasms, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for diarrhea, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as due to 
undiagnosed illness.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his substantive appeal submitted in September 2003, the 
veteran checked the box on the form indicating that he did 
not want a Board hearing.  However, he stated that he "would 
like a teleconference if needed."  By letter dated in 
December 2005, the Board asked the veteran to clarify the 
type of hearing he wanted.  He did not respond to this 
letter.  

In light of the fact that the veteran's request for a video 
conference hearing remains outstanding, the case is REMANDED 
to the RO for action as follows:

The RO should schedule the veteran for a 
video conference hearing at the RO, 
unless otherwise indicated. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

